                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DAVID R. CUNNINGHAM, JEROME                       :
BROWN, MARCELLA EMERY, and                        :
RONALD EMERY                                      :
                                                  :
                              Plaintiffs,         :        CIVIL ACTION NO. 17-5102
                                                  :
       v.                                         :
                                                  :
CREDIT BUREAU OF LANCASTER                        :
COUNTY, INC.,                                     :
                                                  :
                              Defendant.          :

                                             ORDER

       AND NOW, this 20th day of November, 2018, after considering the motion for summary

judgment filed by the defendant (Doc. No. 26), the response in opposition filed by the plaintiffs

(Doc. No. 30), the defendant’s reply to the response in opposition (Doc. No. 31), the record

presented to the court by the parties, the arguments presented to the court at oral argument; and

for the reasons set forth in the separately filed memorandum opinion; accordingly, it is hereby

ORDERED as follows:

       1.      The motion for summary judgment (Doc. No. 26) is DENIED; and

       2.      The court will hold a telephone conference to discuss implementing amended

scheduling deadlines in this case on Thursday, November 29, 2018, at 3:00 p.m. Counsel for

the plaintiffs shall initiate the call by contacting the undersigned’s civil deputy clerk at

(610) 333-1833 once all parties are present on the call.

                                                      BY THE COURT:



                                                      /s/ Edward G. Smith
                                                      EDWARD G. SMITH, J.
